Citation Nr: 1756651	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  08-34 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to in-service exposure to herbicide agents and/or service-connected type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Wilson, Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to February 1970, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the present matter currently resides with the RO in Pittsburgh, Pennsylvania.

This issue was most recently before the Board in March 2017, at which time it was remanded for additional development.  In this decision, the Board grants the claim on appeal, and thus, discussion of VA's compliance with the directives of the Board's remand is unnecessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that the Veteran has a right, as a matter of law, to compliance with the remand orders of the Board).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, the Veteran's hypertension developed secondary to his exposure to herbicide agents during service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Additionally, a veteran who, during active service, served in Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2017).  If a veteran is presumed to have been exposed to an herbicide during such active service, the veteran shall be service connected for the diseases listed under 38 C.F.R. § 3.309(e) if the disability manifested to a degree of 10 percent or more at any time after service.  See 38 C.F.R. § 3.307(a)(6)(ii).  Where presumptive service connection is not warranted because the claimed disability is not listed under 38 C.F.R. § 3.309(e), the Board must consider whether there is competent evidence that shows that the claimed condition was actually caused by the Veteran's active service, including herbicide exposure.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Combee v. Brown, 34 F.3d 1039, 1042 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012).

Here, in June 2017, a VA physiatrist opined that it is at least as likely as not that the Veteran's hypertension is causally or etiologically related to his military service, including his conceded exposure to herbicide agents in Vietnam.  The clinician explained that the Veteran has a diagnosis of essential hypertension, which is high blood pressure that does not have a known secondary cause and is also referred to as primary hypertension.  The clinician also explained that according to recent medical literature (Herbicide Exposure, Vietnam Service, and Hypertension Risk in Army Chemical Corps Veterans, Cypel, Yasmin S. PhD, MS; Kress, Amii M. PhD, MPH; Eber, Stephanie M. MPH; Schneiderman, Aaron I. PhD, MPH; Davey, Victoria J. PhD, MPH, Journal of Occupational & Environmental Medicine: November 2016 - Volume 58 -Issue 11 - p. 1127-1136), occupational herbicide exposure history and Vietnam-service status are significantly associated with hypertension risk.

In light of the foregoing and notwithstanding any additional evidence to the contrary, the Board resolves any doubt in the Veteran's favor and finds that the evidence is sufficient to support a grant of service connection for hypertension due to in-service exposure to herbicide agents.  Accordingly, service connection for hypertension is granted.


ORDER

Service connection for hypertension is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


